DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined and are rejected.

Claim Objections
Claims 1, 3, 5, 7, 11, 15, 17, 18, and 20 objected to because of the following informalities:  The term “analysis” is misspelled in claims 1, 3, 5, 7, 11, 15, 17, 18, and 20.  
Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-15, and 17-20 of copending Application No. 16/284,202. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The Examiner has reviewed the claims from the Instant Application and compared them in detail with the claims from application 16/284,202. The claims filed by the Applicant in the Instant Application are a broadened version of the claims from application 16/284,202. Hence it would have been obvious to one of ordinary skill in the art to utilize the teachings from the claims and/or limitations of application 16/284,202 to arrive at the broadened versions of the claims in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 10, 11, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuvali et al. (U.S. PGPub 2018/0011855).

As per claim 1, Shuvali teaches a method comprising steps of: 
monitoring user experience of one or more users accessing any of the Internet, cloud applications, and private applications (Shuvali, see paragraph [0009], enable collecting, for each of at least two frames of each of at least two user sessions of an application, a set of user event data items representing user experiences from the perspective of a user device during a corresponding frame of the at least two frames of a user session)
 determining a user experience score for the one or more users (Shuvali, see paragraph [0015], may then calculate scores quantifying user experience, including frame scores, user session scores, and user experience scores)
responsive to detecting a low user experience score for a user, performing one or more analyses on the user experience of the user (Shuvali, see paragraph [0042], Scoring engine 520 derives each frame score based upon an analysis of the user event data items collected for a corresponding frame of a user session) and 
determining a root cause of the low user experience score based on the one or more analyses (Shuvali, see paragraph [0033], …a user may be able to determine which causes might be affecting the performance of the application. For example, page load data items may contribute a certain proportion to a reduction in the user experience score, while fault items may contribute another proportion to a reduction in the user experience score. Take, for example, a user experience score for an application of 80. The visual representation may indicate that 15 points were deducted from the maximum score of 100 from page load data items while 5 points were deducted from fault items).


As per claim 3, Shuvali teaches the method of claim 1, wherein the steps further include logging the user experience score over time and corresponding metrics, for use in the one or more analyses (Shuvali, see paragraph [0042], Scoring engine 520 is configured to derive one or more scores based upon the user event data items collected for each frame. Derived scores include frame scores, user session scores, and user experience scores. Scoring engine 520 derives each frame score based upon an analysis of the user event data items collected for a corresponding frame of a user session. Scoring engine 520 derives each user session score based upon frame scores for the user session. By averaging user session scores, scoring engine 520 is responsible for calculating user experience scores).

	As per claim 5, Shuvali teaches the method of claim 3, wherein the steps further include developing a plurality of baselines based on the logged user experience scores, for use in the one or more analyses (Shuvali, see paragraph [0042], Scoring engine 520 is configured to derive one or more scores based upon the user event data items collected for each frame. Derived scores include frame scores, user session scores, and user experience scores. Scoring engine 520 derives each frame score based upon an analysis of the user event data items collected for a corresponding frame of a user session. Scoring engine 520 derives each user session score based upon frame scores for the user session. By averaging user session scores, scoring engine 520 is responsible for calculating user experience scores).

	As per claim 6, Shuvali teaches the method of claim 1, wherein the one or more analyses include any of a single point analysis, a two-point analysis, a baseline analysis, a macro clustering analysis, and a comparative analysis (Shuvali, see paragraph [0047], user event data items for each user session may be collected along with application environment indicators. These indicators can include two or more different user devices, two or more different user locations, two or more different operating systems, and two or more different versions of the application. In this example, reporting engine 530 is then configured to report the user, user session, time period, and user experience scores to provide a comparison between two or more selected application environments. Such could include a comparison of scores between two application versions, between two device locations, between two operating systems, or between two user types).

	As per claim 7, Shuvali teaches the method of claim 1, wherein the one or more analyses include a plurality of analyses with results combined and ranked (Shuvali, see paragraph [0042], Derived scores include frame scores, user session scores, and user experience scores. Scoring engine 520 derives each frame score based upon an analysis of the user event data items collected for a corresponding frame of a user session. Scoring engine 520 derives each user session score based upon frame scores for the user session. By averaging user session scores, scoring engine 520 is responsible for calculating user experience scores).

	As per claim 8, Shuvali teaches the method of claim 1, wherein the one or more analyses include a baseline analysis which looks for changes in corresponding metrics when the user experience score goes lower. (Shuvali, see paragraph [0024], in the frame score calculation, a positive page load may be weighed by a factor of 10 while an HTTP error may be weighed by a factor of 1. Weight factors for various user event category may be determined by a user policy, which may allow a user to generate scores indicative of the user's priorities in analyzing the application).

	As per claim 10, Shuvali teaches the method of claim 1, wherein the steps further include receiving feedback based on the root cause and updating the one or more analyses based thereon (Shuvali, see paragraph [0014], User event data items may include application fault data items and response data items. Each application fault data item may represent an application fault experienced during the corresponding frame of the user session, such as an error or crash. A fault may, in some examples, be fatal such as an application crash or non-fatal such as a recoverable error. Each response data item may represent a response to a user action and indicates a corresponding response time. The user actions may, for example, include application launches and actions taken with respect to the application's user interface. The response time may be a duration measured from when the user took a corresponding action and when the user experienced an expected response from the application. For example, the response time may be the duration it took a page of a web application to load on the user interface. An expected response may take the form of a user interface update indicating an error or successful response to the user action. In an example, a user action can include a user interaction with a link, a command button, a radio button, a text box, or any other user interface object).
	As per claim 11,
			[Rejection rational for claim 1 is applicable].

	
As per claim 13, Shuvali teaches the non-transitory computer-readable medium of claim 11, wherein the steps further include logging the user experience score over time and corresponding metrics, for use in the one or more analyses. (Shuvali, see paragraph [0042], Scoring engine 520 is configured to derive one or more scores based upon the user event data items collected for each frame. Derived scores include frame scores, user session scores, and user experience scores. Scoring engine 520 derives each frame score based upon an analysis of the user event data items collected for a corresponding frame of a user session. Scoring engine 520 derives each user session score based upon frame scores for the user session. By averaging user session scores, scoring engine 520 is responsible for calculating user experience scores).


As per claim 15, Shuvali teaches the non-transitory computer-readable medium of claim 13, wherein the steps further include developing a plurality of baselines based on the logged user experience scores, for use in the one or more analyses (Shuvali, see paragraph [0042], Scoring engine 520 is configured to derive one or more scores based upon the user event data items collected for each frame. Derived scores include frame scores, user session scores, and user experience scores. Scoring engine 520 derives each frame score based upon an analysis of the user event data items collected for a corresponding frame of a user session. Scoring engine 520 derives each user session score based upon frame scores for the user session. By averaging user session scores, scoring engine 520 is responsible for calculating user experience scores).

As per claim 16, Shuvali teaches the non-transitory computer-readable medium of claim 11, wherein the one or more analyses include any of a single point analysis, a two point analysis, a baseline analysis, a macro clustering analysis, and a comparative analysis. (Shuvali, see paragraph [0047], user event data items for each user session may be collected along with application environment indicators. These indicators can include two or more different user devices, two or more different user locations, two or more different operating systems, and two or more different versions of the application. In this example, reporting engine 530 is then configured to report the user, user session, time period, and user experience scores to provide a comparison between two or more selected application environments. Such could include a comparison of scores between two application versions, between two device locations, between two operating systems, or between two user types).

As per claim 17, Shuvali teaches the non-transitory computer-readable medium of claim 11, wherein the one or more analyses include a plurality of analyses with results combined and ranked. (Shuvali, see paragraph [0042], Derived scores include frame scores, user session scores, and user experience scores. Scoring engine 520 derives each frame score based upon an analysis of the user event data items collected for a corresponding frame of a user session. Scoring engine 520 derives each user session score based upon frame scores for the user session. By averaging user session scores, scoring engine 520 is responsible for calculating user experience scores).


As per claim 18, Shuvali teaches the non-transitory computer-readable medium of claim 11, wherein the one or more analyses include a baseline analysis which looks for changes in corresponding metrics when the user experience score goes lower. (Shuvali, see paragraph [0024], in the frame score calculation, a positive page load may be weighed by a factor of 10 while an HTTP error may be weighed by a factor of 1. Weight factors for various user event category may be determined by a user policy, which may allow a user to generate scores indicative of the user's priorities in analyzing the application).

As per claim 20, Shuvali teaches the non-transitory computer-readable medium of claim 11, wherein the steps further include receiving feedback based on the root cause and updating the one or more analyses based thereon. (Shuvali, see paragraph [0014], User event data items may include application fault data items and response data items. Each application fault data item may represent an application fault experienced during the corresponding frame of the user session, such as an error or crash. A fault may, in some examples, be fatal such as an application crash or non-fatal such as a recoverable error. Each response data item may represent a response to a user action and indicates a corresponding response time. The user actions may, for example, include application launches and actions taken with respect to the application's user interface. The response time may be a duration measured from when the user took a corresponding action and when the user experienced an expected response from the application. For example, the response time may be the duration it took a page of a web application to load on the user interface. An expected response may take the form of a user interface update indicating an error or successful response to the user action. In an example, a user action can include a user interaction with a link, a command button, a radio button, a text box, or any other user interface object).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shuvali et al. (U.S. PGPub 2018/0011855) in view of Saeed et al. (USPGPub 2009/0276761).

As per claim 2 and 12, Shuvali doesn’t explicitly teach wherein the steps further include determining a remedial action for the user based on the root cause.
In analogous art Saeed teaches wherein the steps further include determining a remedial action for the user based on the root cause (Saeed, see paragraph [0058], the computer system performs a remedial action to improve the determined performance metric during a subsequent time interval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Saeed and apply them on the teaching of Shuvali because the remedial action is performed to improve the determined performance metric. (Saeed, see paragraph [0005]).

As per claims 9 and 19, Shuvali doesn’t explicitly teach wherein the one or more analyses include a macro clustering analysis that takes current metrics when the user experience score is low and looks for similar characteristics.
In analogous art Saeed teaches wherein the one or more analyses include a macro clustering analysis that takes current metrics when the user experience score is low and looks for similar characteristics (Saeed, see paragraph [0062], Note that while task 6 and task 7 each degrade by approximately the same percentage (nearly 35%), task 7 is more frequent than task 6 and it makes a larger contribution to the performance metric. Therefore, the total performance metric may provide a better indication of the overall performance of the financial software based on how it is used by customers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Saeed and apply them on the teaching of Shuvali because the remedial action is performed to improve the determined performance metric. (Saeed, see paragraph [0005]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shuvali et al. (U.S. PGPub 2018/0011855) in view of Bouganim et al. (USPGPub 2016/0019661).

As per claims 4 and 14, Shuvali doesn’t explicitly teach wherein the steps further include labeling low user experience scores with root causes and utilizing the corresponding metrics for training a machine learning model.
In analogous art Bouganim teaches wherein the steps further include labeling low user experience scores with root causes and utilizing the corresponding metrics for training a machine learning model (Bouganim, see paragraph [0113], This user feedback can be used for machine learning and allow the scoring to get better over time. In a number of embodiments, an application on a smart phone and/or SMS messages are utilized to solicit subjective information from the user. In other embodiments, any of a variety of techniques can be utilized to solicit subjective information from the user. Once the subjective information has been obtained, the scoring engine can incorporate the additional information into the scoring process and assign one or more revised relationship scores accordingly. In addition, the scoring engine can periodically update various event metadata weightings utilized by the system to conform the scores assigned by the scoring engine to the user's experience).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Bouganim and apply them on the teaching of Shuvali as doing so would help in using machine learning to improve user experience overtime. (Bouganim, see paragraph [0113]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449